           Case 1:20-cv-00079-CM Document 9 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FELIPE PEREZ,
                           Plaintiff,
                                                                       20-CV-0079 (CM)
                    -against-
                                                                            ORDER
E. BRYANT, et al.,
                           Defendants.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. By order dated June 2, 2020, the Court directed

Plaintiff to submit, within thirty days, an amended application to proceed in forma pauperis

(IFP) or pay the $400 in fees required to bring a civil action in this Court. (ECF No. 8.) It

appears that the Court’s order was mailed to an incorrect address.

       The Court therefore directs the Clerk of Court to remail a copy of the Court’s June 2,

2020 order (ECF No. 8), along with a copy of this order, to Plaintiff’s address as reflected on the

docket at 631 East 220th Street, Apt. #4B, Bronx, NY 10467.

       The Court grants Plaintiff thirty days from the date of this order to submit an amended

IFP application or pay the $400 in fees required to bring a civil action in this Court. If Plaintiff

fails to comply with this order within the time allowed, the Court will dismiss the action.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:20-cv-00079-CM Document 9 Filed 08/28/20 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 28, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
